Citation Nr: 1413634	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1983 to August 1990.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned at a January 2012 hearing; a copy of the transcript is of record.  

In an April 2012 decision, the Board reopened the Veteran's claim for a lumbar strain and remanded the appeal for further development.  In an April 2013 rating decision, the RO granted service connection for scars, excision of breast mass.  As this is a full grant of the benefits sought on appeal, the issue is no longer before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's lumbar disability did not manifest during, or as a result of, active military service. 

2.  The Veteran's cervical spine disability did not manifest during, or as a result of, active military service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in January 2007 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private records have been associated with the claims folder.  The Board notes that the Veteran's service treatment records initially appeared to be incomplete, however, over the course of the appeal the Veteran has sent in copies of the records he had in his possession and at the April 2012 Board hearing, the Veteran indicated that all the pertinent service treatment records were associated with the claims file.  As such, the Board finds that further development in regards to obtaining outstanding treatment records is not necessary.  

The Veteran was provided with a VA examination in August 2012.  The Board finds that the VA examination report is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate his claim for service connection, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to his in-service injuries and his belief that those injuries were related to his current disabilities.  Additionally, the Veteran submitted service treatment records pertinent to his claim.  For these reasons, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explicitly explaining to the Veteran the type of evidence needed to substantiate his claims for service connection.  

The Board is also satisfied that there has been substantial compliance with the April 2013 remand directives, which included affording the Veteran new VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The Veteran contends that his current lumbar and cervical spine disabilities are related to his active service, to include in-service injuries and training jumps as a paratrooper.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

First, the Board notes that the Veteran has current diagnoses of mild degenerative arthritis of both the lumbar and cervical spine, as evidence by a December 2007 VA x-ray and the August 2012 VA examination.  

In regards to the Veteran's reported in-service injuries, service treatment records show that the Veteran was treated for both lumbar and cervical spine pain.  In 1985 the Veteran was treated for thoracic outlet syndrome (TOS) symptoms and rule out nerve root involvement.  X-rays of the cervical spine were negative.  
On May 29, 1986 the Veteran was treated for back pain after lifting a deuce.  On physical examination the Veteran had tenderness but was negative for radiating or local pain in the back and swelling.  The examiner diagnosed low back pain and prescribed pain medication and a 10 day profile of no lifting or running.  On June 26, 1986 the Veteran was seen for back pain.  It was noted that the Veteran exacerbated the May 29, 1998, injury by lifting a tire.  On physical examination there was no swelling or tenderness.  The examiner diagnosed a lumbar strain and prescribed pain medication

On January 11, 1988, the Veteran was treated for neck a stiff neck after slipping on ice.  On physical examination the Veteran had decreased range of motion in the neck, muscle tenderness, bony tenderness, crepitation, and muscle spasms.  The Veteran was placed on a five day profile of no lifting or pulling.  On January 19, 1988, the Veteran was treated for mid-section back pain.  The examiner noted that the Veteran was seen eight days prior for back pain but the pain had not improved.  On physical examination the Veteran did not have swelling, discoloration, deformity, or bony tenderness.  A cervical spine series was ordered but no follow-up is contained in the service treatment records.  

A November 8, 1988, treatment record shows that the Veteran was treated for low back pain after a motor vehicle accident.  On physical examination the Veteran was noted as having minimal spasms and restricted range of motion of the neck, with no swelling or redness.  The examiner diagnosed low back pain due to a motor vehicle accident and prescribed pain medication and placed the Veteran on a six day profile.  On November 15, 1988, the Veteran was seen for follow-up for back pain due to a motor vehicle accident.  On physical examination the Veteran had tenderness in the upper part of the back and was negative of swelling and discoloration.  The examiner prescribed medication and placed the Veteran on a seven day profile of no heaving lifting, running or marching.  

On December 13, 1989 the Veteran was treated for back pain.  The Veteran reported that he was rear ended a couple of weeks prior.  On physical examination the Veteran had guarding and muscle spasms and was negative for discoloration and swelling.  The examiner noted that the x-rays were negative and diagnosed an L5 strain.  The Veteran was prescribed pain medication and restricted from running and lifting.  On January 17, 1990, the Veteran was treated for a back injury that occurred three to four months prior in an auto accident.  On physical examination the Veteran had decreased range of motion from guarding and tenderness to the left lumbar region.  The Veteran was negative for bony tenderness to the spine.  The examiner diagnosed a lumbar strain and prescribed pain medication.  The examiner also placed the Veteran on a three day profile of no running, marching, or lifting.  

As the Veteran also has in-service treatment for both lumbar and cervical spine injuries, the Board finds that the case turns on whether the Veteran's in-service injuries are related to his current lumbar and cervical spine disabilities.  

Post-service private treatment records dated November 1994 to November 2006 show that in April 1997 the Veteran reported that he twisted his left lower back when picking up his son the day prior, with low back pain since.  The examiner diagnosed an acute lumbar strain.  In December 1998 the Veteran complained of low back pain that started the day before.  He also reported chronic tension in his right posterior neck that had been present on and off for the prior year.  The physician diagnosed an acute lumbar strain and myofascial pain in the right neck.  

VA treatment records dated November 2007 to January 2010 show that in January 2008 the Veteran reported neck and low back pain since 1991.  In July 2008 the Veteran reported a history of pain in the back and neck for many years.  He also reported that he injured his back in the Army many years prior during training exercises.  

At the January 2012 hearing the Veteran testified that from 1983 to 1990 he did approximately 75 jumps from 300 to 500 feet and believed that the impact from the landing caused both his lumbar and cervical spine disabilities.  

The Veteran was afforded a VA examination in August 2012.  In regards to his lumbar spine disability, the Veteran reported that he had pain on and off since service.  After physical examination and review of the claims file, the examiner concluded that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the in-service injury.  The examiner noted that there was no evidence of an injury from a parachute jump.  The examiner also noted the post-service treatment for the Veteran's low back pain and concluded that the first documented complaint of low back pain post-service was over nine years after service.  The examiner explained that the Veteran had lumbar strains in-service that resolved without residuals and that there was no evidence of a chronic ongoing condition associated with military service.  

In regards to the Veteran's cervical spine disability, the Veteran reported that his neck began hurting in-service and that he did not recall any injury to his neck.  The examiner concluded that the Veteran's cervical spine disability was less likely than not incurred in or caused by the in-service injury.  The examiner noted the in-service neck treatment and concluded that the complaints were treated and resolved.  The examiner noted that the first documented complaint post-service was December 2007, almost 20 years after service, and there was no evidence of a chronic ongoing back condition associated with military service.  

First, the Board has considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran's lumbar and cervical spine arthritis manifested within one year following his discharge from service.  As discussed above, arthritis of the lumbar and cervical spine was not diagnosed until December 2007.  As such, presumptive service connection is not warranted.  

Furthermore, based on the evidence of above, the Board finds that the preponderance of the evidence is against a finding that either the Veteran's current lumbar spine or cervical spine disabilities are related to service.  In this regard, The Board finds the August 2012 VA examiner's opinion to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the August 2012 VA examiner is a certified physician's assistant and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview, and examination of the Veteran.  It also provides persuasive rationale, specifically noting the in-service lumbar and cervical spine injuries resolved without residuals and that there is no evidence of a chronic conditions since service, to support the conclusion that the Veteran's lumbar and cervical spine disabilities are not related to his active service.  The Board notes that the August 2012 examiner incorrectly stated that the first documented complaint of neck pain was in 2007.  As discussed above, the Veteran first reported neck pain in December 1998; nevertheless the Board finds that the examiner's opinion is still adequate as it is sufficiently based on other factors and the incorrect date of neck complaints does not change the examiner's overall rationale that the in-service injuries resolved without residuals and there is no evidence of chronic ongoing conditions since service.  

The Board acknowledges the Veteran's contentions that there is a link between his active military service and current lumbar and cervical spine disabilities.  The Board notes that while the Veteran is competent to report on factual matters of which he has first-hand knowledge, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), he, as a layperson, is not competent to provide a nexus opinion between his in-service injuries and current disabilities, as this requires medical expertise that the Veteran has not been shown to have.  As such, the Board assigns no probative weight to the Veteran's assertions that his current lumbar and cervical spine disabilities are etiologically related to service.  

Finally, the Veteran has alleged in conjunction with this appeal that he has suffered from lumbar and neck pain since service.  However, the Board points to the April 1997 private treatment record that shows the Veteran reported an onset of low back pain the day prior after picking up his son.  The Board also points to the December 1998 private treatment record that shows the Veteran provided an onset of low back pain the day before and neck pain the year prior.  Therefore, the Veteran's current statements made in connection with his pending claims for VA benefits that his current lumbar and cervical spine pain has been continuous since service are inconsistent with prior statements made for treatment purposes and therefore are not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board assigns them no probative value.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a cervical spine disability is denied  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


